Title: To James Madison from Mordecai Barbour, 28 June 1812 (Abstract)
From: Barbour, Mordecai
To: Madison, James


28 June 1812, Petersburg. “In the present crisis … it becomes the duty of every citizen to tender to his Country such services as he is capable to render. Under the influence of such a conviction and believing from the experience I acquired in the revolutionary war that I can render essential services to my Country, I have caused it to be communicated at the War office my willingness to accept the command of a regiment of those troops now raising by the United States. … If Sir my services are deemd worthy of acceptance twill give me great pleasure to serve my country—whilst at the same time if my country can be better served by the appointment of some other gentleman twill be to me cause of Satisfaction rather than regret.”
